Citation Nr: 0722743	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1979.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In February 2005, a hearing was held before the undersigned 
Veterans Law Judge.  The Board remanded the claim in May 2005 
for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2005 remand, the Board noted that it appeared that 
the veteran had received medical treatment for the fatal 
respiratory disorder at military facilities and directed that 
post-service medical records from the hospital at Tyndall Air 
Force Base be obtained.  Those records have not been obtained 
and it has not been determined that they are unavailable or 
that further efforts to obtain them would be futile.  Where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a December 2005 response to the AMC, the Department of the 
Air Force reported that the medical records had been retired 
to the National Personnel Records Center (NPRC) in March 
2002.  The AMC then contacted the NPRC and received a 
response that the requested records from "2001" from 
Tyndall Air Force Base have not been retired to NPRC at this 
time.  

In connection with VA's duty to assist claimants, VA will end 
its efforts to obtain records from a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103(A) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(c) (2006).  In this case, the initial 
efforts to obtain the records were unavailing, but it hasn't 
been determined yet that the records are not available.  The 
Air Force reported the records were retired to the NPRC and 
referred to a specific date of that action; the NPRC 
indicated that records "from 2000" had not been retired to 
NPRC yet.  The records request was for records dating from 
April 1979 through 2001; the NPRC response made no mention of 
records dated prior to 2000.  VA has an obligation to pursue 
this information until a responsible custodian of such 
records reports that they are unavailable, or VA can 
reasonably conclude that any further effort to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2),(3).  

On remand, the appellant should be provided appropriate 
notice as required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with regard to her claim of service connection for 
the cause of the veteran's death.  A September 2002 letter 
provided information only as to a claim for Dependency and 
Indemnity Compensation.  June 2005 correspondence from VA 
refers to enclosures pertaining to additional information 
regarding the appellant's claim, but copies of those 
enclosures are not in the file and it can't be determined 
that they related to the specific claim of service connection 
for the cause of the veteran's death.  See Sanders v. 
Nicholson, 06-7001 (Fed. Cir. May 16, 2007).


Accordingly, the case is REMANDED for the following action:

1.  Contact Tyndall Air Force Base and 
the NPRC again to obtain the veteran's 
post-service medical records from 1979-
2001.  VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If the 
records do not exist, that should be 
documented.  

2.  Send the appellant a corrective 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that addresses 
the specific claim of service connection 
for the cause of the veteran's death.  

3.  Thereafter, readjudicate this claim.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



